I115th CONGRESS1st SessionH. R. 843IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Goodlatte (for himself, Mr. Garrett, Mr. Griffith, Mr. Peterson, and Mr. Chabot) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for a safe harbor for reports to potential employers by current or former employers of violent behavior or threats thereof by employees. 
1.Short titleThis Act may be cited as the See Something, Say Something About Violent Behavior Act of 2017. 2.Safe harbor from liability for reports of violent behavior (a)Safe harbor for employer reports of violent behavior or threatened violent behavior (1)In generalAny employer who, in good faith and based on objectively reasonable suspicion, makes, or causes to be made, a voluntary report about violent behavior, or threatened violent behavior, by an employee or former employee to a potential employer of that employee, or to any authorized official, shall be immune from civil liability under Federal, State, and local law for such report. 
(2)False reportsParagraph (1) shall not apply to any report if it is shown by clear and convincing evidence that the employer knew such report to be false or that such report was made with reckless disregard for the truth at the time that employer made such report. (b)Safe harbor for responseAny potential employer who observes or receives a report from an employer acting pursuant to subsection (a) about violent behavior, or threatened violent behavior, of an employee or potential employee and takes reasonable action in good faith to respond to such activity shall be immune from civil liability under Federal, State, and local law for such action. 
(c)Immunity for responseAny authorized official who observes or receives a report of violent behavior, or threatened violent behavior, and takes reasonable action in good faith to respond to such activity shall have qualified immunity from civil liability for such action, consistent with applicable law in the relevant jurisdiction. An authorized official who is not entitled to assert the defense of qualified immunity shall nevertheless be immune from civil liability under Federal, State, and local law if such authorized official takes reasonable action, in good faith, to respond to the reported activity. (d)Savings clauseNothing in this Act shall affect the ability of any employer or authorized official to assert any defense, privilege, or immunity that would otherwise be available under Federal, State, or local law or regulations, or common law, and this Act shall not be construed as affecting any such defense, privilege, or immunity. 
(e)Rule of constructionNothing in this Act shall be construed to create any duty of any employer to disclose violent behavior, or threatened violent behavior, or to preclude an employer from disclosing any such behavior, or other behavior. (f)Attorney fees and costsAny employer or authorized official who is found to be immune from civil liability under this section shall be entitled to recover from the plaintiff all reasonable costs and attorney fees. 
(g)DefinitionIn this section— (1)the term authorized official means— 
(A)any officer, employee, or agent of the Department of Homeland Security, the Department of Transportation, or the Department of Justice; or (B)any Federal, State, or local law enforcement officer; and 
(2)the term employer includes any individual agent or representative of that employer; and (3)the term violent behavior, or threatened violent behavior means battery, assault, threats of violence, physical fighting, physical intimidation, and other violent conduct, or a threat of such conduct, that a reasonable person would consider to pose a threat of physical injury to any person. 
